
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. Brown submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Recognizing that the plight of Kashmiri
		  Pandits has been an ongoing concern since 1989 and that their physical,
		  political, and economic security should be safeguarded by the Government of the
		  Republic of India and the state government of Jammu and
		  Kashmir.
	
	
		Whereas Jammu and Kashmir has an ancient culture of
			 religious tolerance and pluralism, and Hindus, Muslims, Sikhs, Buddhists, and
			 Christians were able to practice their faith in an atmosphere of mutual respect
			 and peace until 1989;
		Whereas Kashmiri Pandits are the original inhabitants of
			 Kashmir, tracing their heritage and culture back several millennia;
		Whereas Kashmiri Pandits have been the victims of a
			 sustained ethnic cleansing campaign initiated in 1989 by Pakistan-based
			 terrorist groups, which forced a mass exodus of Pandits from Jammu and Kashmir,
			 many of whom now live in Indian refugee camps;
		Whereas the Kashmiri Pandit population has declined from
			 400,000 in 1989 to a current level of only 8,000;
		Whereas international human rights organizations have
			 failed to accurately report the campaign of intimidation and violence directed
			 against Kashmiri Pandits;
		Whereas hundreds of Kashmiri Pandit civilians, elected
			 officials, and military personnel have been killed in terrorist attacks;
			 and
		Whereas Harakat ul-Mujahidin, Jaish-e-Mohammed, and
			 Lashkar-e Tayyiba, which are Pakistan-based terrorist groups and have been
			 designated by the Department of State as foreign terrorist organizations, are
			 seeking to drive out Kashmiri Pandits from Jammu and Kashmir and fight the
			 security forces of the Government of the Republic of India: Now, therefore, be
			 it
		
	
		That Congress—
			(1)condemns the
			 human rights violations committed against Kashmiri Pandits;
			(2)urges the
			 Government of the Islamic Republic of Pakistan to end cross-border terrorism by
			 dismantling the infrastructure for terrorist activities in territory under its
			 control, so that all Kashmiris can live, work, and worship in peace; and
			(3)encourages the
			 Government of the Republic of India and the state government of Jammu and
			 Kashmir to ensure that Kashmiri Pandits are treated with respect and dignity
			 and are able to safely return to Kashmir.
			
